Citation Nr: 1341359	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-35 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that in relevant part denied the above claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board must remand the issue of service connection for hearing loss and tinnitus for a new VA medical examination and opinion.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

The Veteran contends he is entitled to service connection for hearing loss and tinnitus due to acoustic trauma incurred as a cannon crewman in service.

While the Veteran's service treatment records are negative for findings, complaints, or diagnosis of a hearing loss or tinnitus, the audiograms performed at entrance and separation from service indicate mild worsening of hearing during service.

The June 2011 VA examination found that the Veteran's presently diagnosed hearing loss and tinnitus are less likely as not related to service because hearing loss was not noted during service, and because following service, the Veteran did not experience hearing loss until 2006 or 2007, and did not experience tinnitus until 2005.

In his July 2011 notice of disagreement, the Veteran stated that the examiner's assertion of onset of tinnitus was incorrect.  In fact, the Veteran reported his tinnitus had become unbearably annoying since 2005, but that he had complained of ringing in his ears since service.

Further, in October 2011 the Veteran submitted a statement from a private physician opining that the Veteran's hearing loss and tinnitus were related to acoustic trauma in service, but did not provide any rationale to support this assertion.  

"[M]OST of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.  In this case, the October 2011 opinion does not contain a clearly articulated rationale for concluding that the Veteran's hearing loss and tinnitus are related to service.  Therefore, it is inadequate for adjudication purposes.

Finally, on remand, records of any VA treatment records, not already associated with the claims folder, should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any additional private treatment records concerning the Veteran's claim not already included in the claims folder should also be associated with the claims file.

For the foregoing reasons, the Board finds that a new VA examination should be issued concerning the Veteran's claim for hearing loss and tinnitus.  The examiner should offer an opinion as to whether the extent and nature of the Veteran's current disability and whether it is causally related to the Veteran's military service.  All lay and medical evidence should be considered, to include any assertions of acoustic trauma during service and onset of hearing loss and tinnitus during service.

Accordingly, the case is REMANDED for the following action:

1.  Any additional VA treatment records concerning the Veteran's claim, not already in the claims folder, should be obtained and associated with the claims folder.

2.  The Veteran should be asked to identify any additional medical providers who have treated him for hearing loss and tinnitus.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related treatment records which are not already in the claims folder.

3.  Schedule the Veteran for an appropriate VA examination with medical opinion to assist in determining the extent and nature of the Veteran's hearing loss and tinnitus, and the causation or etiology of the disabilities.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

The entire claims file including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

4.  Then, the RO should readjudicate the claim on the merits. If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

